FILED
                             NOT FOR PUBLICATION                            NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EULALIO ROMERO-SANCHEZ, AKA                      No. 14-73338
Eulalio Romero, AKA Jason Sagun-
Alatorre,                                        Agency No. A205-711-508

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Eulalio Romero-Sanchez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’(“BIA”) denial of his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider, Mohammed v. Gonzales, 400 F.3d
785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Romero-Sanchez’s motion

to reconsider the denial of his cancellation of removal application, where Romero-

Sanchez failed to submit evidence establishing that he was no longer convicted of a

controlled substance offense for immigration purposes. See 8 U.S.C.

§ 1229b(b)(1)(C); Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th Cir. 2001)

(rehabilitative vacaturs do not remove convictions from consideration for

immigration purposes).

      In light of this disposition, we do not reach Romero-Sanchez’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73338